Citation Nr: 1447146	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability (including a cardiac disability, a neurologic disability, a cognitive disability, and a psychiatric disability) resulting from emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to September 1964.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed at the VA Medical Center in Oklahoma City, Oklahoma (VAMC Oklahoma City) on August 24, 2009. 

In March 2014, the Board remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran claims that he has additional disabilities which resulted from emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed at VAMC Oklahoma City on August 24, 2009.  Specifically, he contends and the evidence suggests that he has current psychiatric, cognitive, cardiac, and neurologic disabilities that resulted from the August 2009 surgery.  He and his wife have claimed that there was a delay in obtaining the appropriate consent form prior to the surgery and that this delay contributed to the Veteran's current disabilities.

A VA cardiac examination was conducted in April 2014 to assess the nature of any current additional disability resulting from the August 2009 cardiac surgery and to obtain a medical opinion as to the nature of any such relationship.  The Veteran was diagnosed as having coronary artery disease.   The physician who conducted the April 2014 examination opined that the Veteran had not developed any additional disability as a result of the August 2009 cardiac surgery.  The examiner explained that the Veteran developed an acute cardiac complication during a cardiac procedure in August 2009.  The complication was recognized and taken care of promptly.  VA treatment records were clear that appropriate consent was obtained without delay.  The Veteran's blood pressure quickly recovered from hypotension by medical measures while preparing for intervention on August 24, 2009.  He made a complete recovery and was discharged home in a stable condition.

The April 2014 opinion is insufficient because in light of the fact that the Veteran was only afforded a VA cardiac examination, it appears that consideration was only given to whether he had an additional cardiac disability resulting from the August 2009 surgery.  However, his VA treatment records reveal that he has been diagnosed as having possible psychiatric and neurologic disabilities which may be related to the August 2009 cardiac surgery.  For instance, a September 2010 VA mental health evaluation note indicates that the Veteran reportedly experienced depression ever since the surgery and he was diagnosed as having depressive disorder not otherwise specified (NOS), rule out major depressive disorder, and rule out mood disorder "related to general medical condition (cardiac arrest, probable hypoxia)."  

Also, a February 2010 VA orthopedic surgery note includes a report of residual left hand numbness following the August 2009 surgery.  The physician who conducted the evaluation indicated that the left hand numbness either represented a brachial plexopathy "from the sternotomy and subsequent opening of the thoracic cavity" or that it may have been related to ulnar neuropathy "from positioning at the time of surgery."

As the Veteran has not been afforded VA examinations to obtain opinions as to the nature and etiology of any current psychiatric/cognitive and neurologic disabilities, a remand is necessary to obtain such opinions.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the file, including a January 2011 VA neuropsychology consultation note, reveal that the Veteran has been granted Social Security Administration (SSA) disability benefits.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the file and may be relevant.

Also, the examiner who conducted the April 2014 VA examination reported that the Veteran's VA treatment records were clear that appropriate consent was obtained without delay prior to the August 2009 cardiac surgery.  However, there are no such consent forms currently included in the file.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, a January 2008 VA psychiatric examination report reveals that the Veteran had reportedly received psychiatric treatment at "St. Francis" in Tulsa, Oklahoma and from Dr. W. Reid.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from the above identified treatment providers.  As such records reportedly relate to treatment for a psychiatric disability, they are directly relevant to the issue on appeal.  Thus, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a cardiac disability, a psychiatric disability, a cognitive disability, a neurologic disability, and any other disability claimed to be a residual of the August 2009 cardiac surgery, to include the dates of any such treatment.

The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment for a cardiac disability, a psychiatric disability, a cognitive disability, a neurologic disability, and any other disability claimed to be a residual of the August 2009 cardiac surgery from St. Francis in Tulsa, Oklahoma, Dr. W. Reid, and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file.

3.  Obtain and associate with the file any signed or acknowledged consent forms pertaining to the August 2009 cardiac surgery performed at VAMC Oklahoma City on August 24, 2009; all records of the Veteran's treatment for a cardiac disability, a psychiatric disability, a neurologic disability, a cognitive disability, and any other disability claimed to be a residual of the August 2009 cardiac surgery contained in the Muskogee Vista electronic records system and dated from May 2011 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA cardiac examination with an examiner other than the one who conducted the April 2014 VA examination to determine whether any current cardiac disability was caused or aggravated by the emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed in August 2009 at VAMC Oklahoma City.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current cardiac disability identified (i.e., any cardiac disability diagnosed since September 2009) the examiner shall answer all of the following questions: 

(a)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability was caused or chronically worsened as a result of the emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed in August 2009 at VAMC Oklahoma City?

(b)  If a current cardiac disability was likely caused or chronically worsened as a result of the August 2009 cardiac surgery, is it at least as likely as not (50 percent probability or more) that the cause of the current cardiac disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(c)  If a current cardiac disability was likely caused or chronically worsened as a result of the August 2009 cardiac surgery, is it at least as likely as not (50 percent probability or more) that the cause of the current cardiac disability was an event not reasonably foreseeable?

When considering whether a current cardiac disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed prior to the August 2009 cardiac surgery.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all cardiac disabilities diagnosed since September 2009 and the contention of the Veteran and his family members that there was a delay in obtaining the appropriate consent form prior to the August 2009 cardiac surgery.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history and that his family members and friends are competent to report their observations of his symptoms, and such statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric/cognitive disability was caused or aggravated by the emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed in August 2009 at VAMC Oklahoma City.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current psychiatric/cognitive disability identified (i.e., any psychiatric/cognitive disability diagnosed since September 2009) the examiner shall answer all of the following questions: 

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric/cognitive disability was caused or chronically worsened as a result of the emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed in August 2009 at VAMC Oklahoma City?

(b)  If a current psychiatric/cognitive disability was likely caused or chronically worsened as a result of the August 2009 cardiac surgery, is it at least as likely as not (50 percent probability or more) that the cause of the current psychiatric/cognitive disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(c)  If a current psychiatric/cognitive disability was likely caused or chronically worsened as a result of the August 2009 cardiac surgery, is it at least as likely as not (50 percent probability or more) that the cause of the current psychiatric/cognitive disability was an event not reasonably foreseeable?

When considering whether a current psychiatric/cognitive disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed prior to the August 2009 cardiac surgery.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all psychiatric/cognitive disabilities diagnosed since September 2009 and the contention of the Veteran and his family members that there was a delay in obtaining the appropriate consent form prior to the August 2009 cardiac surgery.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history and that his family members and friends are competent to report their observations of his symptoms, and such statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA neurologic examination with an examiner other than the one who conducted the April 2014 VA examination to determine whether any current neurologic disability was caused or aggravated by the emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed in August 2009 at VAMC Oklahoma City.  All indicated tests and studies shall be conducted. 

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current neurologic disability identified (i.e., any neurologic disability diagnosed since September 2009) the examiner shall answer all of the following questions: 

(a)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability was caused or chronically worsened as a result of the emergency cardiopulmonary bypass with coronary artery bypass graft with reserve saphenous vein graft performed in August 2009 at VAMC Oklahoma City?

(b)  If a current neurologic disability was likely caused or chronically worsened as a result of the August 2009 cardiac surgery, is it at least as likely as not (50 percent probability or more) that the cause of the current neurologic disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(c)  If a current neurologic disability was likely caused or chronically worsened as a result of the August 2009 cardiac surgery, is it at least as likely as not (50 percent probability or more) that the cause of the current neurologic disability was an event not reasonably foreseeable?

When considering whether a current neurologic disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed prior to the August 2009 cardiac surgery.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all neurologic disabilities diagnosed since September 2009 and the contention of the Veteran and his family members that there was a delay in obtaining the appropriate consent form prior to the August 2009 cardiac surgery.  

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history and that his family members and friends are competent to report their observations of his symptoms, and such statements must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports regarding symptoms, the examiner must provide a reason for doing so. 

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

7.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

8.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



